Citation Nr: 1828879	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  12-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for blurred vision, including as secondary to a service-connected seventh facial nerve injury.

2.  Entitlement to service connection for severe headaches on the left side and head pain and/or residuals of tinnitus and/or facial nerve pain.

3.  Entitlement to a rating higher than 10 percent for bilateral hearing loss.

4.  Entitlement to a rating higher than 30 percent for the seventh facial nerve injury.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney

WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to August 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from May 2010, August 2011, and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, the Veteran had a videoconference hearing before the undersigned; a transcript of the proceeding is of record.

In January 2015 the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for additional development.

The claims of entitlement to service connection for left eye blurred vision and for severe left-sided headaches again are being REMANDED to the AOJ.  However, the Board is deciding the other claims.



FINDINGS OF FACT

1.  At no time during the pendency of the claim is the Veteran's hearing acuity shown to have been worse than Level XI in the left ear and Level I in the right ear.

2.  The 30 percent rating assigned for his seventh facial nerve injury is the maximum schedular rating provided; factors warranting extra-schedular consideration are neither alleged nor shown by the record.

3.  His service-connected disabilities [adjustment disorder, rated 50 percent; seventh facial nerve injury, 30 percent; intractable vertigo, 30 percent; otitis media, 10 percent; tinnitus, 10 percent; bilateral hearing loss, 10 percent] are collectively rated 80 percent and are reasonably shown to be of such nature and severity as to preclude his participation in substantially gainful employment consistent with his level of education, prior work experience and training.


CONCLUSIONS OF LAW

1.  A rating higher than 10 percent for bilateral hearing loss is not warranted.  
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (Code) 6100 (2017).

2.  A rating higher than 30 percent for seventh facial nerve injury is not warranted.  38 U.S.C.A. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 4.1, 4.124a, Code 8207 (2017).

3.  But the schedular criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.25 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Generally, the evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  

For VA compensation purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

Ratings of hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denote profound deafness.  The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the claimant's average pure thresholds.  The average threshold is obtained from puretone audiometry in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85.  The hearing impairment of each ear is considered together to determine the level of hearing loss disability.  See 38 C.F.R. § 4.85, Table VII.


Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specialized frequencies (1000, 2000, 3000, and 4000 Hz.) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hz is 30 decibels or less and the puretone threshold at 2000 Hz is 70 decibels or more.  38 C.F.R. § 4.86(b).

Code 8207 (for paralysis of the seventh (facial) cranial nerve) provides for a 10 percent rating for incomplete, moderate paralysis, a 20 percent rating for incomplete, severe paralysis, and 30 percent for complete paralysis.

Staged ratings for distinct periods when different levels of severity of the disability are shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

On February 2010 VA examination, audiometry puretone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
35
55
LEFT
105+
105+
105+
105+
105+

Puretone threshold averages were 40 for the right ear and 105 for the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 40 percent in the left.

An August 2012 annual hearing evaluation notes a well documented total deafness in the left ear due to surgery in 1976.  Audiogram showed mild to severe SNHL.  It was noted that thresholds were similar to previous audio and speech discrimination had significantly improved compared to previous audio.  

On April 2015 VA examination the examiner found the test results to be not valid for rating purposes.  The examiner stated that the Veteran was unable and/or unwilling to provide consistent and reliable responses due to poor intra-test consistency.  The examiner further stated that test results were not considered adequate for rating purposes due to a significant discrepancy between speech reception thresholds and pure tone averages.  

The April 2015 VA audiometry evaluation was found to be not valid for rating purposes based on a lack of consistent and reliable responses.  Accordingly, the analysis of the evaluation of bilateral hearing loss will be conducted based on the current record.  On February 2010 VA examination found Level XI (Table VIA) acuity in the left ear, and Level I (Table VI) acuity in the right ear.  When combined and rated under Table VII this examination warrants a 10 percent rating.
Regarding the Veteran's assertions that his hearing impairment is greater than reflected by the 10 percent rating assigned.  He is competent to testify as to symptoms he experiences, including difficulty hearing.  However, as a layperson, he is not competent to establish his level of hearing acuity by his own opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  By governing regulation (38 C.F.R. § 4.85) hearing acuity must be established by audiometry specified in the regulation.  The finding on audiometry in accordance with the regulatory guidelines and adequate for rating purposes during the appeal period place the Veteran's hearing acuity squarely with the criteria for a 10 percent rating.  See 38 C.F.R. 
§ 4.85, Table VII.  

The Board notes that the Veteran is separately service connected for otitis media (Code 6200), intractable vertigo (associated with otitis media, Code 6204), and tinnitus (6260).  As previously addressed, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  As such, disability symptoms (such as dizziness, ringing in ears, and suppuration) contemplated and evaluated under the Veteran's other service connected ear disabilities are not for consideration under the claim for an increased rating for bilateral hearing loss, as to do so would constitute pyramiding.  

The preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal in this matter must be denied.

Seventh Facial Nerve Injury

On September 2011 VA nerves examination, the diagnosis was paralysis of the left seventh cranial nerve with a history of hospitalization for surgery in 1976 for a mastoidectomy.  Facial symptoms included no sensation of lancinating or electric shock pain, and no involuntary painless facial twitching or spasm on both the left and right side.  Examination also showed severe weakness or paralysis of facial muscles on the left side.  Mouth and throat symptoms include drooling, decreased salivation, difficulty chewing.  Eye symptoms include unable to close the left eye resulting in dry eye.  Ear and hearing symptoms were bilateral hearing loss and tinnitus.  Gastrointestinal symptoms were nausea and vomiting.  
At the December 2012 videoconference hearing the Veteran's representative testified that the Veteran had a complete loss of the seventh cranial nerve.  The Veteran's wife testified that the Veteran's facial droop because of his facial nerve injury gets worse when the Veteran is sick and has a cold.  

On February 2016 peripheral nerves examination, the diagnosis was a facial nerve injury in service.  The Veteran had complaints of left sided facial numbness and twitching intermittently, and intermittent sharp shooting pain.  He stated that when that occurs his left eye will be open and he is unable to shut it.  Physical examination showed decreased sensation of the left side of the face with noticeable disfigurement, including atrophy of facial muscles of the left side of the face.  The Veteran is unable to smile or open his mouth completely, and has difficulty communicating at times.

The Veteran's seventh facial nerve injury has been rated under Code 8207 for paralysis of the seventh facial cranial nerve.  He is rated 30 percent for this disability which is the maximum schedular rating available for paralysis of the seventh facial nerve.  As such, the Veteran is not entitled to an increased rating as a matter of law.  See Savonis v. Brown, 6 Vet. App. 426, 430 (1994).  

TDIU

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For purposes of entitlement to a TDIU rating, disabilities resulting from a common etiology are considered as one disability.  38 C.F.R. § 4.16 (a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but age and impairment caused by nonservice-connected disabilities are not factors for consideration.  38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a claim for TDIU, neither the veteran's nonservice-connected disabilities nor his advancing age may be considered. 38 C.F.R. 
§ 4.19.  Also, it is necessary that the record reflect some factor that places the veteran in a different category than other veterans with equal ratings of disability. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities include adjustment disorder, rated 50 percent; seventh facial nerve injury, 30 percent; intractable vertigo, 30 percent; otitis media, 10 percent; tinnitus, 10 percent; bilateral hearing loss, 10 percent.  The combined schedular rating is 80 percent.  Therefore, the schedular rating requirement for a TDIU under 38 C.F.R. § 4.16 (a) is met.  The remaining (and dispositive) question is whether the service-connected disabilities render him incapable of participating in regular substantially gainful occupation consistent with his education and work experience.

A November 2009 primary care note indicated that the Veteran was unemployed.  

On May 2011 VA psychiatric examination, it was noted that the Veteran dropped out of high school and took a full time job at a grocery store until he entered the military.  

On May 2011 psychiatric examination the Veteran's employment history included maintenance supervisor, defense depot, and supply logistics, and various jobs at a railroad, industrial maintenance and stereo installer.  It was noted that he draws federal retirement, but jobs were contracted out, so retirement is not the reason for unemployment.  The examiner stated that the reason for unemployment was physical health difficulties, specifically to include hearing and vision problems.

On August 2011 VA examination the examiner opined that due to the Veteran's profound hearing loss in the left ear and moderately severe hearing loss in the right ear with poor speech recognition that the Veteran would have a difficult time working in any environment that contains background noise and/or requires constant communication because even in his best ear his ability to discriminate sounds is very poor.  The examiner opined that the Veteran can work in quiet settings free of distractions, background noise and/or telephone use.  

An August 2011 otolaryngology treatment record notes that the Veteran was seen for imbalance and dizziness with frequent falls.  The provider noted that he had worked in the past as a painter and construction worker, but could no longer do so due to his dizziness.

On September 2011 VA examination the examiner opined that the Veteran could function in many capacities in a work environment with his level of hearing, but added that "the Veteran's normal work environment was not known and speculation is not part of this examination."

On September 2011 VA nerves examination, the examiner noted that the Veteran had been unemployed for 5-10 years due to disabilities.  The examiner noted that paralysis of the left seventh cranial nerve had some effect on usual daily activities.

On December 2012 videoconference hearing the Veteran testified that his prior work experience was in industrial maintenance.  He testified that he would be unable to hold his former jobs or follow instructions.  He also testified that he experiences side effects of his medications such as light sensitivity, and experiences nausea from motion.  See Hearing Transcript pg. 34.

On May 2014 mental disorders examination, the examiner opined that the Veteran's psychiatric condition alone did not impair his ability to engage in physical and sedentary forms of employment.  The examiner noted the presence of occupational and social impairment with occasional decrease in work efficiency.  

On April 2015 VA hearing loss and tinnitus examination the examiner noted that tinnitus may cause individual difficulty with concentration and may interfere with an individual's ability to hear well, but generally tinnitus does not preclude an individual from obtaining or maintaining employment.  

Given the nature and severity of the Veteran's service connected disabilities and barriers to occupational opportunities given his limited educational background and employment experience limited to manual fields which the Veteran is now precluded from partaking in due to service connected disabilities, the Board finds it reasonable to conclude that his service-connected disabilities render him unemployable.  

While the September 2011, May 2014, and April 2015 examiners opined that some of the Veteran's service-connected disabilities alone did not impact employment, the Board finds those conclusions less than persuasive.  In September 2011 the examiner opined that the Veteran could function in any work environment based on hearing acuity alone, but did not know the Veteran's employment or educational background and did not consider the impact the Veteran's other service connected disabilities could have on employment.  The May 2014 examiner merely opined that the Veteran's psychiatric disability alone did not render him unemployable, but failed to consider the impact of the Veteran's other service-connected disabilities.  Likewise, the April 2015 examiner only evaluated the Veteran's service-connected tinnitus on his ability to work.  In contrast examiners in May 2011, and August 2011, as well as the otolaryngology treatment record from August 2011 expressed greater familiarity with the Veteran's employment history and overall disability picture when evaluating the Veteran's employment capacity.  In May 2011, the examiner concluded that the reason for unemployment was physical health difficulties, specifically to include hearing and vision problems.  The examiner in August 2011 opined that due to the Veteran's hearing loss disability the Veteran would have a difficult time working in any environment that contains background noise.  In August 2011 otolaryngology treatment record the provider noted that he had worked in the past as a painter and construction worker, but could no longer do so due to his dizziness.

Resolving any remaining reasonable doubt in the Veteran's favor is required (see 38 C.F.R. § 4.3), the Board finds that the requirements for establishing entitlement to a TDIU are met, and that such rating is warranted.  


ORDER

A rating higher than 10 percent for bilateral hearing loss is denied.

A rating higher than 30 percent for the left facial nerve injury also is denied.

However, the claim of entitlement to a TDIU is granted - subject to the statutes and regulations governing the payment of VA compensation.  


REMAND

Blurred Vision

The Veteran's primary theory of entitlement with respect to blurred vision in the left eye is one of secondary service connection (i.e. that the left eye blurred vision was caused or aggravated by the service-connected seventh facial nerve injury.  During the December 2012 videoconference hearing the Veteran testified that he was unable to fully close his left eye because of his seventh facial nerve injury.

Under the current VA examinations of record a secondary service connection theory of entitlement has yet to be adequately considered.  Accordingly, a medical opinion that addresses whether the Veteran's left eye blurred vision is caused or aggravated by his service connected seventh facial nerve injury is necessary.  

Severe Headaches

The Board finds that with respect to the claim of service connection for severe left headaches that there has not been substantial compliance with previous remand directives, and corrective action remains necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The January 2015 Board remand ordered a VA examination for an opinion that specifically addressed the likelihood that headaches were directly related to service or caused or aggravated by his service connected seventh facial nerve injury.  The examiner was to provide rationale for this opinion.  The March 2015 medical opinion that the Veteran's current left sided headaches were not caused by service because his current left sided headaches began in the 1970s (after service), and were not caused by service connected seventh facial nerve injury because the seventh facial nerve injury should not cause or contribute to a headache condition based on its known physiologic functions unless there are active mononeuritis, nor aggravated by service connected facial nerve injury because the evidence was silent for headache complaints until 2009 is conclusory/unaccompanied by rationale and is inadequate for rating purposes.  . See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Under these circumstances the Board is required to remand the matter for corrective action/to ensure compliance.


Accordingly, these remaining claims are REMANDED for the following action:

1.  Arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his left eye blurred vision.  Based on a review of the record, [and if deemed necessary, examination of the Veteran], the consulting provider should offer an opinion that responds to the following: 

Please identify the likely etiology for the Veteran's left eye blurred vision.  Specifically, is it at least as likely as not (a 50% or better probability) that it:

(a) is related directly to the Veteran's service (was incurred therein)?

or

(b)  If not, was caused or aggravated [The opinion must address both causation and aggravation] by his service-connected seventh facial nerve injury?  Please specifically address the Veteran's allegations of difficulty closing his left eye as a result of his service-connected seventh facial nerve injury.

The examiner must include rationale with all opinions.  If the opinion is to the effect that the disability was not incurred in service or caused or aggravated by the service-connected seventh facial nerve injury, please identify the etiology considered more likely and explain why that is so.


2.  Also arrange for the Veteran's record to be forwarded to an otolaryngologist (ear, nose & throat (ENT) specialist) for review and an advisory medical opinion.  Upon review of the record, to include this remand, the consulting otolaryngologist should respond to the following:

(a)  Please identify the likely etiology for the Veteran's severe left sided headaches.  Specifically, is it at least as likely as not (a 50% or better probability) that it:

(a)  Is related to (was incurred in) the Veteran's active duty service?

or

(b)  If not, is it at least as likely as not (a 50% or better probability) that left sided severe headaches were caused or aggravated (please cite to clinical findings and/or medical literature that support the conclusion reached) by the service connected tinnitus and/or seventh facial nerve disability?

(c)  If it is deemed that the severe left sided headaches were neither incurred in service nor caused or aggravated by service connected tinnitus or seventh facial nerve disability, please identify the etiology for the severe left sided headaches considered more likely.

The consulting provider must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  [If the opinion provided is unaccompanied by rationale with citation to supporting facts or medical literature, e.g., regarding the known etiologies for severe left sided headaches, it will be considered inadequate and again returned for correction.]  If the etiology of the severe left sided headache disability cannot be determined without resort to mere speculation, please indicate why that is so (e.g., medical knowledge on the matter is not adequately developed, facts necessary for the determination are unavailable, etc.).

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


